[UNPUBLISHED]
PER CURIAM.
Elias Zamarripa pleaded guilty to conspiring to distribute and possess with intent to distribute 500 grams or more of methamphetamine mixture, in violation of 21 U.S.C. § 846. The district court1 sentenced him to 188 months in prison and 5 years of supervised release. On appeal, Zamarripa’s counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no non-*888frivolous issues for appeal. Accordingly, we affirm the judgment of the district court and grant counsel’s motion to withdraw.

. The Richard G. Kopf, United States District Judge for the District of Nebraska.